Order entered December 16, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00259-CR

                            ANTHONY LEE, Appellant

                                      V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 363rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1976845-W

                                    ORDER

      The appellant’s brief received by this Court was overdue. Pursuant to this

Court’s order of October 26, 2022, the brief was due November 28, 2022. We

received the brief December 6, 2022. We ORDER appellant to file within ten

days of the date of this order a motion for extension of time to file the brief

providing the facts reasonably explaining the need for an extension. See TEX. R.

APP. P. 10.5(b), 38.6(d).
/s/   ERIN A. NOWELL
      JUSTICE